Appeal from a judgment of the County Court of Ulster County, rendered August 27, 1975, upon a verdict convicting defendant of the crime of criminal sale of a controlled substance in the third degree. Defendant *594contends that his sentence to an indeterminate term of imprisonment with a mandatory maximum of life and a minimum of two years amounts to cruel and unusual punishment. This argument is unavailing (People v Broadie, 37 NY2d 100). Likewise, we find no merit in defendant’s contention that the trial court should have furnished the jury with a map of the City of Kingston, since the map had not been introduced in evidence. Examination of the record discloses that the defendant’s contention that he was not properly represented is likewise without foundation. We have examined the remainder of defendant’s contentions and find them to be without merit. Judgment affirmed. Greenblott, J. P., Sweeney, Kane, Main and Herlihy, JJ., concur.